DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, fifth to last line, “KAM” should read –kernel average misorientation (KAM)--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-strength” in claims 1-20 is a relative term which renders the claim indefinite. The term “high-strength” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be considered a “high-strength” steel sheet, as any steel sheet may be considered to have “high-strength” when compared to a steel sheet of lesser strength. For the purposes of examination, the limitation “high-strength steel sheet” is interpreted as a .
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art fails to disclose or adequately suggest the instantly claimed high-strength steel sheet. In particular, the closest prior art, Hasegawa (US 2014/0377584), teaches a high-strength steel sheet having a tensile strength of 1,200 MPa or more ([0011]), having a chemical composition containing, by mass%, C: 0.05% or more and 0.5% or less, Si: 0.01% or more and 2.5% or less, Mn: 0.5% or more and 3.5% or less, P: 0.003% or more and 0.100% or less, S: 0.02% or less, Al: 0.010% or more and 0.5% or less, B: 0.0002% or more and 0.005% or less, Ti: 0.05% or less, a relationship of Ti&gt;4N being satisfied, and the balance comprising Fe and inevitable impurities, and a microstructure containing 60% or more and 95% or less of tempered martensite in terms of area ratio and 5% or more and 20% or less of retained austenite in terms of area ratio, or further containing 10% or less (including 0%) of ferrite in terms of area ratio and/or 10% or less (including 0%) of martensite (i.e. fresh martensite) in terms of area ratio (Abstract), which satisfies or overlaps with the instantly claimed composition and microstructure area fractions.
However, Hasegawa fails to disclose or fairly suggest the instantly claimed features of a hardness ratio of the fresh martensite to the tempered martensite is in a range of 1.5 or more and 3.0 or less, a ratio of a maximum kernel average misorientation (KAM) value in the tempered martensite in a vicinity of a heterophase interface between the tempered martensite and the fresh martensite to an average KAM value in the tempered martensite is in a range of 1.5 or more and 30.0 or less, and an 
Thus, claim 1 is distinct over the teachings of the prior art. Claims 2-20 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.